Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “a spacer placed between two adjacent vertebrae.” The claim should be amended to avoid positively reciting the human body, using language similar to “a spacer configured to be placed between two adjacent vertebrae.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the pins/bars/fasteners" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 1 recites the limitation "the bone" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 recites the limitation "the spacer passages" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 recites the limitation "the trajectory" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 recites the limitation "the channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 recites the limitation "the bone" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Regarding claims 1 and 2, the phrase "pins/bars/fasteners" renders the claim indefinite because it is unclear whether the limitation(s) are part of the claimed invention.  See MPEP § 2173.05(h). It is unclear if pins, bars, and fasteners are guided into bone, or if a pin, a bar, or a fastener is guided into bone. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0150968 to Dinville et al.
As to Claim 1, Dinville discloses a spacer (2) configured to be placed between two adjacent vertebrae [0096] with configured channels (21) to receive and guide pins/bars/fasteners (1) into the bone [0095, 0096].
As to Claim 2, Dinville discloses pins/bars/fasteners (1) that are configured to pass through spacer passages (21), follow the trajectory of the channels (211, [0092]), and penetrate into bone [0095, 0096]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775